Case: 3:19-cv-00189-WHR-MRM Doc #: 39 Filed: 05/21/20 Page: 1 of 2 PAGEID #: 1675




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

  MICHAEL J. MARTIN,                     :
               Petitioner,
        v.                                        Case No. 3:19-cv-189
                                         :
  WARDEN, LONDON                                  JUDGE WALTER H. RICE
  CORRECTIONAL INSTITUTION,
                                         :
               Respondent.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #22) AND
       SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. #34);
       OVERRULING PETITIONER’S OBJECTIONS THERETO (DOCS. ##29,
       38); DISMISSING PETITION UNDER 28 U.S.C. § 2254 FOR WRIT
       OF HABEAS CORPUS (DOC. #1) WITH PREJUDICE; DENYING
       CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
       FORMA PAUPERIS; JUDGMENT TO ENTER IN FAVOR OF
       RESPONDENT AND AGAINST PETITIONER; TERMINATION ENTRY




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #22,

and his Supplemental Report and Recommendations, Doc. #34, as well as upon a

thorough de novo review of this Court’s file and the applicable law, the Court

ADOPTS said judicial filings in their entirety.

      Petitioner’s Objections to those judicial filings, Docs. ##29, 38, are

OVERRULED on the merits and/or as procedurally defaulted. As Magistrate Judge

Merz cogently explains in the Supplemental Report and Recommendations, those
Case: 3:19-cv-00189-WHR-MRM Doc #: 39 Filed: 05/21/20 Page: 2 of 2 PAGEID #: 1676




Objections are based almost entirely on Petitioner’s fundamental misunderstanding

of Ohio’s “castle doctrine” and the burden of proof concerning the affirmative

defense of self-defense.

      For the reasons thoroughly explained by Magistrate Judge Merz, the Court

DISMISSES WITH PREJUDICE the Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus, Doc. #1.

      Given that Petitioner has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

      Judgment will be entered in favor of Respondent and against Petitioner.



      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




Date: May 21, 2020
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           2
